internal_revenue_service number release date index number -------------------------- -------------------------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-128148-07 date date ------------------------------------------------ ---------------------------- -------------------------- ------------------ legend x ----------------------------------------------------------- y ----------------------------------------------------------- z ----------------------------------------------------------- a b c m ---------------------- ----------------------------------------------------------- state date date date date ---------------------- ------------------- ------------------- ------------------ ------------------ ------------------ -------------------------- ------- -- plr-128148-07 year a dear --------------- this letter responds to your letter dated date on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state and x filed an election under sec_1362 to be treated as an s_corporation effective as of date at the time of the election x had three shareholders a b and c additionally on date x formed one wholly owned subsidiary y and on date x formed another wholly owned subsidiary z although as detailed below x’s subchapter_s_election had terminated at the time of the formation of the two wholly owned subsidiaries x filed what would have been timely qsub elections for y and z effective date and date respectively had x’s subchapter_s_election still been in effect beginning on date a made gifts of non-voting stock of x to an irrevocable_trust known as m trust a made a separate gifts of non-voting stock to the trust a’s gifts of stock made to the trust were intended by a to inure to the direct benefit of multiple specifically named beneficiaries each of whom is eligible to be a shareholder of an s_corporation each specifically named beneficiary’s rights under the trust instrument were set forth as rights to separate shares of the trust x represents that a created substantially separate and independent shares of the trust for each named or otherwise described beneficiary when a contributed his shares of x stock to the trust x also represents that at all times after the transfers of stock to the trust each separate and independent share of the trust qualified as a qsst as defined by sec_1361 except that the beneficiaries of each separate and independent share of the trust failed to make qsst elections under sec_1361 as a consequence of the failure to make the qsst elections x’s s_corporation_election terminated on date the date of the first transfer of x stock to the trust in late year x changed accounting firms and the new accounting firm notified x that separate qsst elections were previously required to be filed by each individual beneficiary of separate shares of the trust in a timely manner when the stock was first transferred to the trust in order to maintain x’s status as an s_corporation immediately thereafter x and its shareholders took corrective action to rectify the plr-128148-07 situation and to restore x’s status as an s_corporation this action included the preparation and submission of a request for a ruling under sec_1362 of the code it is represented that the failures to make timely elections under sec_1362 of the code were unintentional and inadvertent and that there was no tax_avoidance motive nor retroactive tax planning motive in either failing to make the elections or in requesting termination relief it is further represented that at all times since date x and its shareholders have treated x as an s_corporation and each separate and individual share of the trust as effective qssts in addition x and the trustees of the trust agree to make such adjustments consistent with the treatment of the x as an s_corporation as may be required by the internal_revenue_service with respect to such period law and analysis sec_1362 provides that except as provided in g a small_business_corporation may elect in accordance with the provisions of to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and sec_1361 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a the trust is treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust shall treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or the beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that plr-128148-07 an election under sec_1361 shall be effective up to days and two months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely upon the facts submitted and the representations set forth above we conclude that x’s s election terminated on date when shares of x stock were first transferred to ineligible shareholders the trust we further conclude that this transfer was inadvertent within the meaning of sec_1362 additionally we conclude that each separate and independent share of the trust is eligible to be treated as a qsst thus under the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that the beneficiaries of each separate and individual share of the trust file qsst elections effective within days following the date of this letter with the appropriate service_center and provided that x’s s_corporation_election is valid and not otherwise terminated under sec_1362 additionally y will be treated as a qsub from date and thereafter and z will be treated as a qsub from date and thereafter a copy of this letter should be attached to the qsst elections x must file any amended returns and make such adjustments which are necessary to properly reflect the reporting of x’s items of s_corporation income additionally the shareholders of x including the beneficiaries of separate and independent shares of each qsst under the trust must make any necessary adjustments and amendments to their tax returns plr-128148-07 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to your authorized representatives sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
